UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 21, 2015 Palmetto Bancshares, Inc. (Exact name of registrant as specified in its charter) South Carolina 0-26016 74-2235055 State or other jurisdiction of incorporation Commission File Number IRS Employer I.D. number 306 East North Street, Greenville, South Carolina Address of principal executive offices Zip Code 800.725.2265 Registrant’s telephone number N/A (Former Name or Former Address, if Changed Since Last Report ) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5 - CORPORATE GOVERNANCE AND MANAGEMENT Item 5.07 . Submission of Matters to a Vote of Security Holders On May 21, 2015, Palmetto Bancshares, Inc. held its 2015 Annual Meeting of Shareholders (the “Annual Meeting”). Of the 12,814,574 shares outstanding and entitled to vote at the Annual Meeting,11,915,314 were present in person or by proxy, and the following matters were voted upon and approved by our shareholders at the Annual Meeting: Proposal Votes For Votes Withheld Broker Non-Votes 1. The election as Directors of all nominees listed below, each to serve a term as follows: Term Expiring at the 2018 Annual Meeting Michael D. Glenn J. David Wasson, Jr. Proposal Votes For Votes Against Votes Abstained 2. The ratification of Elliott Davis Decosimo, LLC as our independent registered public accounting firm for fiscal year 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PALMETTO BANCSHARES, INC. By: /
